     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 1 of 20



 1   Elizabeth C. Wang (admitted pro hac vice)
     LOEVY & LOEVY
 2   2060 Broadway, Ste. 460, Boulder, CO 80302
 3   O: 720.328.5642; F: 312.243.5902
     elizabethw@loevy.com
 4
     Jon Loevy (admitted pro hac vice)
 5   Rachel Brady (admitted pro hac vice)
     LOEVY & LOEVY
 6
     311 N. Aberdeen St., 3rd Fl., Chicago, IL 60607
 7   O: 312.243.5900; F: 312.243.5902
     jon@loevy.com
 8   brady@loevy.com
 9   Michael D. Kimerer (Bar # 002492)
10   Rhonda Elaine Neff (Bar # 029773)
     KIMERER & DERRICK, P.C.
11   1313 E. Osborn Rd., Suite 100, Phoenix, AZ 85014
     Tel: 602.279.5900; Fax: 602.264.5566
12   mdk@kimerer.com
13   rneff@kimerer.com

14   Joshua E. Dubin, Esq. PA. (admitted pro hac vice)
     7413 Fairfax Dr., Bldg. F, Tarmac, FL 33321
15   jdubin@dubinconsulting.com
     Counsel for Plaintiff Debra Jean Milke
16
17
18
19
20
21
22
23
24
25
26
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 2 of 20



 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
 2
     Debra Jean Milke,                             )
 3
                                                   )
 4                         Plaintiff,              )       No. 2:15-cv-00462-ROS
     v.                                            )
 5                                                 )
     City of Phoenix;                              )       PLAINTIFF’S BRIEF ON PRIVILEGE
 6   Maricopa County;                              )       ISSUES REMAINING IN DISPUTE
     Detective Armando Saldate, Jr.; and           )       (PURSUANT TO DKT. 399)
 7
     Sergeant Silverio Ontiveros, in their         )
 8   individual capacities.                        )
                                                   )
 9                         Defendants.             )
                                                   )
10
11
12        The only privilege issues left for the Court to resolve concern: (1) the extent to which
13   Plaintiff’s communications with her habeas counsel, Michael Kimerer and Lori Voepel,
14   are protected from disclosure, and (2) the extent to which habeas counsel’s work product
15   are protected from disclosure. Plaintiff agreed to produce (and has produced) all
16   communications between her and her trial counsel (Kenneth Ray), her trial investigator
17   (Kirk Fowler), and her state post-conviction counsel (Anders Rosenquist). Furthermore,
18   in the spirit of compromise and an effort to minimize unnecessary discovery disputes in
19   this case, Plaintiff has agreed to produce these individuals’ work product, despite the fact
20   that there are meritorious grounds upon which to assert immunity over those documents.
21        Thus, the only dispute left concerns habeas counsel. Ms. Voepel and Mr. Kimerer
22   represented Plaintiff from 2001 until 2015, when the Court of Appeals of Arizona
23   ordered the charges against Plaintiff dismissed with prejudice due to the extensiveness of
24   the prosecutorial misconduct. Despite the fact that Plaintiff has narrowed her assertion of
25   privilege to only a small subset of documents, Defendants have decided that, now that
26   Plaintiff has agreed to produce her communications with her trial counsel, investigator,

                                                       1
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 3 of 20



 1   and state post-conviction counsel, they want all of her communications with habeas
 2   counsel as well. Defendants are also seeking all of habeas counsel’s work product, which
 3   was prepared during or in anticipation of the habeas litigation and capital retrial. This
 4   extreme position is not reasonable, fair, or legally sound.
 5      Defendants’ argument for complete, blanket waiver is premised on the fact that
 6   Plaintiff disclosed eleven letters from her habeas counsel to journalist Jana
 7   Bommersbach, who wrote a book about Plaintiff. This argument is unsupportable.
 8   Plaintiff’s position is that the attorney-client privilege with her habeas counsel has been
 9   waived only as the subject matters that she revealed to third parties such as Ms.
10   Bommersbach. Plaintiff has already produced all of her letters with habeas counsel that
11   contain the disclosed subject matters. And, there has been no implicit waiver of her
12   attorney-client privilege with her habeas counsel because her communications with her
13   habeas counsel have never been “at issue,” and her habeas counsel’s conduct has never
14   been “at issue.” Nor is there any unfairness in maintaining privilege over Plaintiff’s
15   communications with her habeas counsel on non-disclosed subject matters.
16      Furthermore, there has been no waiver of protection over habeas counsel’s work
17   product. The primary area of dispute with respect to work product is Plaintiff’s assertion
18   of work product protection over habeas counsel’s communications with her mother
19   (Renate Janka), her close family friend (Patrick Galbraith), and another friend (Frankie
20   Aue), all of whom assisted Plaintiff and her counsel during the habeas and retrial
21   proceedings. Ms. Voepel, in particular, communicated extensively with these three
22   individuals over email. Not only is the vast majority of those communications of slight (if
23   any) relevance to the claims and defenses in this case, but, as explained below, they are
24   protected because the communications were for the purpose of litigation and there was no
25   risk that the communications would be disclosed to adversaries.
26

                                                   2
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 4 of 20



 1       It is worth noting that although the parties began discussing the scope of Plaintiff’s
 2   waiver of attorney-client communications with her trial counsel in fall 2018, Defendants
 3   did not seek Plaintiff’s communications with her habeas counsel until very recently.1 In
 4   fact, Defendant City explicitly excluded attorney-client communications from its original
 5   request for production for communications.2 Plaintiff also made clear, in her initial
 6   response to the City’s request (back in January 2017), as well as in every supplemental
 7   response to City’s request, that Plaintiff would produce relevant communications to/from
 8   Plaintiff. See Ex. 2 (Pl.’s 4th Supp. Resp. to City’s 1st RFP) at 9-10. If the Defendants
 9   wanted Plaintiff’s communications with her habeas counsel, they could have requested it
10   long ago, and if Defendants believed that Plaintiff’s response to the request for
11   production was insufficient because they wanted Plaintiff’s communications with her
12   habeas counsel, they could have raised the issue far earlier.3
13
     1
14     Undersigned counsel’s review of emails exchanged between Plaintiff’s former counsel
     and defense counsel from October to December 2018 reveals no request for habeas
15   counsel’s communications with Plaintiff. To the contrary, it reveals an apparent
     agreement from the defense in October 2018 that a less detailed privilege log for
16   documents from habeas counsel was acceptable (because they were not in dispute). And,
     it was not until January 29, 2019 that defense counsel specifically requested (albeit in an
17
     email) that Plaintiff search all of Michael Kimerer and Lori Voepel’s emails.
     2
18     See Ex. 1 (Pl.’s Resp. to City’s 1st RFP) at 7-8 (emphasis added). In Plaintiff’s first
     response to this request for production, which was sent on January 20, 2017, she raised
19   several meritorious objections to this request. See id. More importantly, Plaintiff stated
     that she would produce communications to/from Plaintiff. Id. at 8. Plaintiff subsequently
20   supplemented her response and production numerous times, including by conducting a
21   search of her emails. Plaintiff has produced every letter in her possession, custody, or
     control to/from her and a third party. This encompasses several thousand pages of letters.
     3
22     Defendants may argue that they did not seek habeas counsel’s communications with
     Plaintiff until they determined that Ms. Bommersbach had written a book about Plaintiff,
23   and that Plaintiff had provided some letters of habeas counsel to Ms. Bommersbach. But
24   the fact that Ms. Bommersbach had written a book about Plaintiff was disclosed to
     Defendants as early as July 12, 2017, when Plaintiff produced an email referencing it. As
25   Plaintiff’s prior counsel told Defendants, a copy of the book was attached to that email
     but inadvertently left out of Plaintiff’s production. That accidental oversight was never
26   brought to Plaintiff’s counsel’s attention until November 2018. If Defendants wanted
     documents from Ms. Bommersbach—a third party not in Plaintiff’s control—they could
                                                    3
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 5 of 20



 1                                          ARGUMENT
 2   I.      Defendants Are Not Entitled To All Habeas Counsel Communications.
 3        The purpose of the attorney-client privilege “is to encourage full and frank
 4   communication between attorneys and their clients and thereby promote broader public
 5   interests in the observance of law and administration of justice.” Upjohn Co. v. United
 6   States, 449 U.S. 383, 389 (1981). Generally, “[a] party is not entitled to discovery of
 7   information protected by the attorney-client privilege,” even when it is relevant to an
 8   issue in the litigation. Navajo Nation v. Confederated Tribes & Bands of the Yakama
 9   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).
10           A.     Plaintiff Has Already Produced Communications with her Habeas
11                  Counsel on Certain Expressly Waived Subject Matters.

12        “An express waiver occurs when a party discloses privileged information to a third

13   party who is not bound by the privilege, or otherwise shows disregard for the privilege by

14   making the information public.” Bittaker v. Woodford, 331 F.3d 715, 719 (9th Cir. 2003).

15   Here, Plaintiff agrees that she has expressly waived certain communications with her

16   habeas counsel by disclosing them to third parties who were not bound by the privilege.

17   For instance, she provided eleven letters from her habeas counsel to journalist Jana

18   Bommersbach. In letters to third parties, Plaintiff also disclosed certain communications

19   from her attorneys. Plaintiff agrees that she has waived the attorney-client privilege “as to

20   all other such communications on the same subject matter.” Weil v. Inv./Indicators,

21   Research & Mgmt., Inc., 647 F.2d 18, 24 (9th Cir. 1981). The waived subject matters are:

22            whether Saldate fabricated Plaintiff’s confession;
              whether Plaintiff confessed;
23            whether Saldate ignored Plaintiff when she said, “No, I want a lawyer”;
24
     have subpoenaed her a long time ago. See, e.g., Bryant v. Armstrong, 285 F.R.D. 596,
25   603 (S.D. Cal. 2012) (a party may be required to produce documents from a nonparty
     entity only if the party has a “legal right” to obtain the document). Furthermore,
26   Defendants chose not to depose Plaintiff until August 2018 or send any interrogatories to
     her until November 2018, nearly at the end of discovery.
                                                     4
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 6 of 20



 1             whether there was any implied waiver of Miranda;
               whether Saldate recorded the interview despite being ordered to;
 2
               whether Saldate allowed anyone else in the room during the interrogation;
 3             importance of recording interrogations;
               potential mediation with the State (during habeas);
 4             whether Jan Froebe should be called as a witness;
 5             a potential visit by Jana Bommersbach;
               the Death Penalty Commission;
 6             potential habeas arguments regarding Martinez and discussion of Taylor;
               an issue with Paul Huebl;
 7
               conversation of Michael Kimerer with Julie Hall about Jim Styers;
 8             communications regarding a documentary;
               contact and communications with Jacques Secretan regarding his
 9              interviews/investigations;
               any book deals and/or ghost writing contracts;
10
               comments about suing Saldate;
11             whether the state would appeal district court decision to Ninth Circuit;
               whether ACLU will be filing an amicus brief;
12             possibility of getting an appeal bond if habeas is granted;
13             references to Kent Cattani’s argument (in the Ninth Circuit);
               Mark Milke storming Kimerer’s office.
14
     See Group Ex. 3 (2/19/19 Wang Letter and Privilege Log); Ex. 4 (2/28/19 Wang Email
15
     and Privilege Log). Plaintiff has produced all of her communications with habeas counsel
16
     on these subject matters. In addition, on February 19, 2019, Plaintiff produced a privilege
17
     log listing all habeas counsel correspondence with Plaintiff and indicating which ones
18
     contain the waived subject matters. Ex. 3. On February 26, 2019, the parties conferred,
19
     and as a result of that conferral, Plaintiff’s counsel reviewed all of Plaintiff’s letters in
20
     order to determine whether she had disclosed any habeas counsel communications (e.g.,
21
     made reference to things that her attorneys told her or that she told her attorneys) to third
22
     parties. Plaintiff then included additional subject matters in the list of waived subject
23
     matters, including ones Defendants asked to be included. Ex. 4. Plaintiff provided an
24
     updated privilege log of the correspondence between Plaintiff and her habeas counsel. Id.
25
        Plaintiff has now produced all of the letters to/from her habeas counsel that contain
26
     the above-listed waived subject matters. In some of the letters Plaintiff has produced, she
                                                  5
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 7 of 20



 1   has appropriately redacted discussion of unrelated subject matters and disclosed only the
 2   waived subject matters. Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir.
 3   1992) (“the disclosure of information resulting in the waiver of the attorney-client
 4   privilege constitutes waiver ‘only as to communications about the matter actually
 5   disclosed.’ Pennzoil was not required, as a result of the limited disclosure, to provide
 6   Chevron with every document or communication that touched on the more general tax
 7   deferral question.”) (quoting Weil, 647 F.2d at 25). Subject matter waiver “has been
 8   narrowly construed, and has been applied ‘if facts relevant to a particular, narrow subject
 9   matter have been disclosed in circumstances in which it would be unfair to deny the other
10   party an opportunity to discover other relevant facts with respect to that subject matter.’
11   If a discernible line exists between the information withheld and the information
12   disclosed, the line should be maintained.’” Starsight Telecast, Inc. v. Gemstar Dev.
13   Corp., 158 F.R.D. 650, 654-55 (N.D. Cal. 1994) (citations omitted). The Court should be
14   guided by “the subject matter of the documents disclosed, balanced by the need to protect
15   the frankness of client disclosure and to preclude unfair partial disclosures ….” Id.
16      This balance has been accomplished by what Plaintiff has done: the production of all
17   habeas counsel communications on the waived subject matters. Plaintiff is not attempting
18   to use the privilege as both a sword and a shield: she is not disclosing only the “good”
19   letters and withholding the “bad” letters. See Stanford v. Roche, 237 F.R.D. 618, 625
20   (N.D. Cal. 2006). The “principal purpose” of the waiver doctrine “is to protect against the
21   unfairness that would result from a privilege holder selectively disclosing privileged
22   communications to an adversary ….” Tennenbaum v. Deloitte & Touche, 77 F. 3d 337,
23   340-41 (9th Cir. 1996). This purpose has been accomplished here: Plaintiff has disclosed
24   all the letters on a given subject matter, including letters in which she discusses Saldate’s
25   interrogation, her innocence, whether Saldate fabricated her confession, and whether she
26   confessed to Saldate. (Of course, she never says in any of her letters that she confessed,

                                                   6
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 8 of 20



 1   that Saldate didn’t fabricate her confession, or that she is actually guilty. That’s because
 2   those things aren’t true. Instead, the letters on these topics—which the Defendants now
 3   have—show that she has consistently maintained her innocence and that Saldate
 4   fabricated her confession.)4
 5       As Plaintiff understands it, Defendants are not disputing Plaintiff’s description of the
 6   waived subject matters.5 Instead, Defendants argue that all of Plaintiff’s communications
 7   with habeas counsel, regardless of subject matter, has been implicitly waived, simply
 8   because Plaintiff filed this lawsuit and the communications would purportedly be “vital”
 9   to their defense. As discussed below, this argument has no basis in the law.
10          B.     There Has Been No Implicit Waiver of Privilege as to all Plaintiff’s
                   Attorney-Client Communications with her Habeas Counsel.
11
12       It is well-established that “[m]erely bringing an action does not, ipso facto, waive the

13   privilege for communications on all subjects relevant to that cause of action. If it did, the

14   attorney-client privilege would fail to provide protection in the very forum in which the

15
     4
       In In re Von Bulow, 828 F.2d 94, 102-03 (2d Cir. 1987), a Second Circuit case cited
16   repeatedly by the Ninth Circuit (including in Chevron, Bittaker, and United States v.
     Mendelsohn, 896 F.2d 1183 (9th Cir. 1990)) is factually similar. Von Bulow was
17
     convicted of assault with intent to murder, but his conviction was reversed and he was
18   acquitted at retrial. His attorney wrote a book about his case, in which there were
     disclosures of conversations that von Bulow had with his attorney. 828 F.2d at 101. In a
19   pending lawsuit, Von Bulow’s wife claimed waiver of attorney-client privilege. Id. at 96.
     The Second Circuit found that the rule concerning selective disclosure “does not come
20   into play when, as here, the privilege-holder or his attorney has made extrajudicial
21   disclosures, and those disclosures have not subsequently been placed at issue during the
     litigation.” Id. at 102. “Applying the fairness doctrine, we hold therefore that the
22   extrajudicial disclosure of an attorney-client communication—one not subsequently used
     by the client in a judicial proceeding to his adversary’s prejudice—does not waive the
23   privilege as to the undisclosed portions of the communication.” Id. See also Klein v.
24   Demopulos, 2010 WL 4365840, at *1-*2 (W.D. Wash. Oct. 27, 2010) (“Plaintiff chose to
     release a limited and discrete set of information, and there is no reason to construe these
25   disclosures as a blanket waiver of privilege.”).
     5
        Plaintiff is willing to provide all of her habeas counsel correspondence to the Court for
26   an in camera review so that the Court can determine for itself whether Plaintiff’s
     disclosure of the letters containing the waived subject matters is adequate.
                                                      7
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 9 of 20



 1   privilege was designed to ensure effective representation.” 2 Attorney-Client Privilege in
 2   the U.S. § 9:52; United States v. Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999) (attorney-
 3   client communications “do not become discoverable simply because they are related to
 4   issues raised in the litigation.”). Plaintiff’s primary claim in this case is that her
 5   “confession” was fabricated. But that does not put all of her communications with her
 6   attorneys about fabrication or the purported confession “at issue” or make it “vital to the
 7   defense.” If it did, there would be no attorney-client privilege in any litigation, because
 8   anything any party said to his or her attorney relevant to the case would be “at issue” or
 9   “vital to the defense.” And, if this were the law, it would apply equally to Defendant
10   Saldate—anything he has said to any attorney, including the attorney who represented
11   him during the retrial, about whether he fabricated Plaintiff’s confession or compelled her
12   to speak, would be discoverable.
13       The Ninth Circuit has uniformly held that there is only implicit waiver when the
14   nature of the communications themselves or the attorney-client relationship itself is
15   placed “at issue.”6 “Where a party raises a claim which in fairness requires disclosure of
16   the protected communication, the privilege may be implicitly waived.” Chevron, 974
17   F.2d at 1162. The court found implicit waiver because the party who was invoking the
18   privilege was litigating a claim that “its tax position is reasonable because it was based
19   on advice of counsel” and therefore, it “put[] at issue the tax advice it received.” Id. at
20   1162-63. That is, when counsel’s behavior is at issue, the privilege can be waived. See
21   also Arizona ex rel. Goddard v. Frito-Lay, Inc, 273 F.R.D. 545, 556 (D. Ariz. 2011);
22   Roehrs v. Minnesota Life Ins. Co. 228 F.R.D. 632 (D. Ariz. 2005); Sorensen v. Black &
23   Decker Corp., 2007 WL 1976652, at *2 (S.D. Cal. Apr. 9, 2007); Safety Dynamics Inc. v.
24
25
     6
      Plaintiff’s counsel has not found a single case in the Ninth Circuit (or any other federal
26   court of appeals) that has interpreted the implicit waiver doctrine as broadly as the
     Defendants argue.
                                                   8
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 10 of 20



 1   Gen. Star Indem. Co., 2014 WL 268653, at *2-*3 (D. Ariz. Jan. 24, 2014); United States
 2   v. Kerr, 2012 WL 2919450, at *3 (D. Ariz. July 17, 2012).
 3       Similarly, in Amlani, the court held that the defendant had waived attorney-client
 4   communications by asserting a claim of attorney disparagement. Id. at 1191. The
 5   government argued that Amlani had implicitly waived the privilege by asserting the
 6   disparagement claim because he had put at issue the circumstances under which he
 7   substituted one attorney for another. Id.
 8       The key questions are whether, through the affirmative act of filing suit, the Plaintiff
 9   “puts the privileged information at issue,” and whether “allowing the privilege would
10   deny the opposing party access to information vital to its defense.” id. at 1195 (citing
11   Home Indem. Co. v. Lane Powell Moss and Miller, 43 F.3d 1322, 1326 (9th Cir. 1995)).
12       Likewise, in Bittaker, the habeas petitioner had asserted an ineffective assistance of
13   counsel claim with respect to his trial counsel. 311 F.3d at 716. There was implicit waiver
14   of his communications with his trial counsel, but only because he had put his lawyer’s
15   performance at issue. Id. at 718-19.7 Here, Plaintiff has not put her habeas counsel’s
16   performance—or any of their communications about anything—at issue; she has never
17   litigated and is not litigating an ineffective assistance of counsel claim or advice of
18   counsel claim relating to habeas counsel. See Kaiser Foundation Health Plan, Inc. v.
19   Abbott Laboratories, Inc., 552 F.3d 1033, 1043 (9th Cir. 2009) (no waiver where party’s
20   defense at trial “was not that it acted based on advice of counsel” but “that it acted
21   without regard to, or even contrary to, what counsel advised”); Postx Corp. v. Secure
22   Data in Motion, Inc., 2004 WL 2663518, at *5 (N.D. Cal. 2004) (party was not using the
23   privilege as a sword because it expressly stated its intention not to use or introduce the
24   advice of counsel).
25
26   7
      Bittaker court also held that the waiver extended only to the litigation of the federal
     habeas.
                                                  9
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 11 of 20



 1         Plaintiff has not placed her protected communications with her habeas attorneys at
 2   issue because she does not intend to rely upon the contents of the privileged
 3   communications in order to prove her fabrication of evidence claim. See AIU Ins. Co. v.
 4   TIG Ins. Co., 2008 WL 5062030, at *4-*5 (S.D.N.Y. 2008). That is, none of her claims
 5   rise or fall based on what she said to her attorneys or what they said to her.
 6         And finally, as the above authorities show, disclosure of all Plaintiff’s
 7   communications with her habeas counsel is not “vital to the defense.” Defendants’
 8   argument on this point devolves, again, into an assertion that because Plaintiff’s
 9   communications about fabrication or a confession are relevant to whether a fabrication or
10   confession occurred, it is “vital to the defense” and therefore implicitly waived. Instead,
11   the question is whether the only evidence available to Defendants to dispute Plaintiff’s
12   claim that Saldate fabricated her confession is what Plaintiff said to her attorneys about it
13   (or what they said to her). Clearly, that is not the case here. They have Saldate’s
14   testimony and other, circumstantial evidence that they will presumably use at trial to
15   show that Plaintiff did, in fact, confess to Saldate. They have also deposed Plaintiff, and
16   they have thousands of pages of Plaintiff’s letters. (She never says that she confessed or
17   that Saldate did not fabricate her confession.) See United States v. Sanchez, 2016 WL
18   10651085, at *5 (C.D. Cal. Sept. 12, 2016) (finding no implicit waiver because the
19   government had “alternative means of responding,” including “present[ing] direct
20   testimony from [the individual at issue] and cross-exam[ining] the Defendant and others
21   about their testimony.”). In any event, as discussed above, Plaintiff has produced all of
22   her communications with her habeas counsel on fabrication and her “confession.”
23   II.      Defendants Are Not Entitled To All Work Product Generated During
              Plaintiff’s Habeas Proceedings.
24
25         The breadth of what Defendants are seeking is extraordinary: they want all the work

26   product generated during Plaintiff’s habeas proceedings, including Ms. Voepel’s and Mr.


                                                     10
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 12 of 20



 1   Kimerer’s notes, memos, and communications with anyone. But there is no factual or
 2   legal basis for such a broad assertion of waiver. More specifically, Defendants seek the
 3   emails between Plaintiff’s habeas counsel and third parties Renate Janka, Frankie Aue,
 4   and Patrick Galbraith. Neither Mr. Aue nor Mr. Galbraith had anything to do with the
 5   underlying investigation or prosecution; both of them became friends with Plaintiff and
 6   her mother after her wrongful conviction. These emails contain habeas counsel’s mental
 7   impressions, legal conclusions, and discussions about legal strategy. They also contain
 8   theories and avenues of potential investigation posited by Ms. Janka, Mr. Aue, and/or Mr.
 9   Galbraith. Mr. Aue also maintained a website about Plaintiff’s case.8 Mr. Galbraith also
10   reported to Ms. Voepel about how Plaintiff was doing in prison, but Plaintiff has already
11   produced dozens of letters from her to Mr. Galbraith. Neither Ms. Milke nor Ms. Voepel
12   or Mr. Kimerer have waived work product protection over these communications, and
13   Defendants have no substantial need for them.9 They are not discoverable.
14          A.     The Emails Are Protected Work Product.
15       Communications between counsel about legal strategy are the definition of work
16   product. Am. Civil Liberties Union of N. Cal. v. U.S. Dep’t of Justice, 880 F.3d 473, 482
17   (9th Cir. 2018). Ms. Voepel and Mr. Kimerer’s communications with Ms. Janka, Mr.
18   Aue, and Mr. Galbraith, are also work product because the attorneys and third parties
19   shared a common interest in the litigation: they were working together to secure
20   Plaintiff’s release from prison. The third parties were providing assistance to help the
21   attorneys secure Plaintiff’s freedom. United by this common interest, communications
22   between all of those individuals are privileged work product. Pulse Eng’g, Inc. v.
23   Mascon, Inc., 2009 WL 3234177, at *4 (S.D. Cal. Oct. 2, 2009) (work product privilege
24
     8
25     The website no longer exists, but Plaintiff produced over 100 pages of printouts from
     the website.
26   9
       Both the attorneys and the party for whom the work was prepared hold the privilege.
     See, e.g., Doubleday v. Ruh, 149 F.R.D. 601, 606 n.5 & n.6 (E.D. Cal. 1993).
                                                   11
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 13 of 20



 1   not waived when attorney and third party share a common interest); accord Pecover v.
 2   Elec. Arts Inc., 2011 WL 6020412, at *1-*2 (N.D. Cal. Dec. 2, 2011); U.S. v. American
 3   Tel. and Tel. Co., 642 F.2d 1285, 1299-1300 (D.C. Cir. 1980).
 4      The work product doctrine protects work product even after the litigation for which it
 5   was prepared is terminated. See Fed. R. Civ. P. 26(b)(3). “[T]he literal language of the
 6   Rule protects materials prepared for any litigation or trial as long as they were prepared
 7   by or for a party to the subsequent litigation.” FTC v. Grolier, Inc., 462 U.S. 19, 25
 8   (1983) (work product doctrine applies to material prepared for a subsequent litigation
 9   even though prior litigation ended six years earlier); see also Redding v. Prosight
10   Specialty Mgmt. Co., Inc., 2013 WL 12316880, at *4 (D. Mont. Jan. 14, 2013). This is
11   especially true when the party for whom the work was prepared is the same in the
12   subsequent litigation. See In re Subpoena Served on Cal. Public Utilities Comm’n, 892
13   F.2d 778, 781 (9th Cir. 1989); cf. Nidec Corp. v. Victor Co. of Japan, 2007 WL 2349323,
14   at *1 (N.D. Cal. Aug. 14, 2007). Therefore this work product is still privileged even
15   though it was generated during previous litigation.
16          B.      Even Though Habeas Counsel Disclosed Their Mental Impressions To
                    Third Parties, There Was No Risk of Disclosure to an Adversary and
17                  Therefore No Waiver of Work Product Privilege.
18
        “[W]aiver of work product protection occurs only where disclosure of the otherwise
19
     [protected] documents is made to a third party” who does not share a common interest,
20
     “and that disclosure enables an adversary to gain access to the information.” Cave
21
     Consulting Grp., Inc. v. OptumInsight, Inc., 2017 WL 5078436, at *3 (N.D. Cal. Nov. 6,
22
     2017) (internal citations and quotation marks omitted). Courts in this circuit uniformly
23
     hold that an attorney can share ideas with third parties without waiving work product
24
     privilege as long as there is no risk that disclosing to the third party is likely to result in
25
     disclosure to an adversary. See Sugar Hill Music v. CBS Interactive Inc., 2014 WL
26
     12586744, at *8 (C.D. Cal. Sept. 5, 2014); Skynet Electronic Co., Ltd v. Flextronics Int’l,
                                                    12
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 14 of 20



 1   Ltd., 2013 WL 6623874, at *2-*4 (N.D. Cal. Dec. 16, 2013); Pecover, 2011 WL
 2   6020412, at *1-*2; Pulse Eng’g, Inc. v. Mascon, Inc., 2009 WL 3234177, at *4 (S.D. Cal.
 3   Oct. 2, 2009); In re Syncor ERISA Litigation, 229 FRD 636, 645 & n.8 (C.D. Cal. 2005);
 4   U.S. v. Bergonzi, 216 F.R.D. 487, 495 (N.D. Cal. 2003).
 5        These decisions are consistent with courts around the country. See, e.g., In re Chevron
 6   Corp., 633 F.3d 153, 165 (3rd Cir. 2011); United States v. Deloitte LLP, 610 F.3d 129,
 7   139-40 (D.C. Cir. 2010); Ecuadorian Plaintiffs v. Chevron Corp., 619 F.3d 373, 378 (5th
 8   Cir. 2010); In re Columbia/HCA Healthcare Corp. Billing Practices Litig., 293 F.3d 289,
 9   306 (6th Cir. 2002), cert. dismissed, 539 U.S. 977 (2003); United States v. Mass. Inst. of
10   Tech., 129 F.3d 681, 687 & n.6 (1st Cir. 1997).
11        With respect to the emails between Ms. Voepel, Mr. Kimerer, Ms. Janke, Mr. Aue,
12   and Mr. Galbraith, Defendants have not identified in what way counsel’s
13   communications with these three third parties was a disclosure to an adversary or make it
14   more likely that the information would be disclosed to an adversary. Given that these
15   communications were made in pursuit of a common interest, there was no risk that the
16   information would fall into an adversary’s hands. The privilege is still intact.10
17                  1.     Ms. Milke has not explicitly waived work product privilege.
18        Courts in this Circuit routinely hold that, unlike with attorney-client communications,
19   there is no subject-matter waiver for work product. That is, a party who discloses work
20   product on a particular subject waives the privilege only for that specific work product
21   and not for other work product, even if the party has waived attorney client privilege as to
22   that subject. See Valenzuela v. Union Pac. R.R. Co., 2016 WL 7385037, at *3 (D. Ariz.
23   Dec. 21, 2016) (Federal Rule of Evidence 502(a) “‘abolishes the dreaded subject-matter
24
     10
25     Defendants may speculate that Mr. Aue put habeas counsel’s legal theories on his
     website. But Plaintiff long ago (in 2017) disclosed over 100 pages of printouts from the
26   website and Defendants have not identified a single instance in which habeas counsel’s
     legal theories or mental impressions were disclosed on the website.
                                                  13
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 15 of 20



 1   waiver, i.e., that any disclosure of privileged matter worked a forfeiture of any other
 2   privileged information that pertained to the same subject matter.’”) (quoting Trustees of
 3   Elec. Workers Local No. 26 Pension Trust Fund v. Trust Fund Advisors, Inc., 266 F.R.D.
 4   1, 11 (D.D.C. 2010)); accord Skynet Elec. Co., 2013 WL 6623874, *2-*4; Informatica
 5   Corp. v. Bus. Objects Data Integration, Inc., 454 F. Supp. 2d 957, 963 (N.D. Cal. 2006);
 6   see also Hernandez v. Tanninen, 604 F.3d 1095, 1101 (9th Cir. 2010) (waiver of
 7   attorney-client privilege on one subject is not blanket of waiver of work product privilege
 8   on other subjects).11
 9        Therefore, even if this Court finds waiver of work product privilege as to certain
10   documents, that waiver does not apply to other work product on the same subject.
11                  2.       Work product containing counsel’s thoughts and impressions
                             enjoy additional protection.
12
13        All this to say: courts take a cautious and extremely narrow approach toward finding

14   waiver of the work product privilege. Even if a court finds waiver of work product

15   privilege based on disclosure to adversaries of subject matter, the waiver applies only to

16   factual or non-opinion work product on the same subject as the work product disclosed.

17   See Cave Consulting Grp., Inc., 2017 WL 5078436, at *3; Garcia v. City of El Centro,

18   214 F.R.D. 587, 591 (S.D. Cal. 2003) (“Opinion work product, containing an attorney’s

19   mental impressions or legal strategies, enjoys nearly absolute immunity and can be

20   discovered only in very rare circumstances”).

21        Beyond that, Ms. Voepel and Mr. Kimerer’s impressions, opinions, and strategies are

22   still protected unless they are the subject of the litigation. See Holmgren v. State Farm

23   Mut. Auto. Ins. Co., 976 F.2d 573, 577 (9th Cir. 1992) (“We agree with the several courts

24   and commentators that have concluded that opinion work product may be discovered and
     11
25     Courts across the country acknowledge this as well. See, e.g., Pittman v. Frazer, 129
     F.3d 983, 988 (8th Cir. 1997); Williams & Connolly LLP v. U.S. S.E.C., 729 F. Supp. 2d
26   202 (D.D.C. 2010), judgment aff’d, 662 F.3d 1240 (D.C. Cir. 2011).

                                                   14
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 16 of 20



 1   admitted when mental impressions are at issue in a case and the need for the material is
 2   compelling.”); accord In re Premera Blue Cross Customer Data Sec. Breach Litig., 296
 3   F. Supp. 3d 1230, 1239 (D. Or. 2017); S.E.C. v. Roberts, 254 F.R.D. 371, 374-75 (N.D.
 4   Cal. 2008). Nothing about Ms. Voepel or Mr. Kimerer’s performance is at issue here, and
 5   therefore their thoughts and impressions are not discoverable. Defendants have no basis
 6   for seeking their notes, memos, legal research, or discussions with allies (e.g., Ms. Janka,
 7   Mr. Galbraith, and Mr. Aue) about any of their legal strategies.
 8                 3.     Defendants have no substantial need for the factual
                          underpinnings of counsel’s communications and face no
 9                        hardship in obtaining it by other means.
10
        As a threshold matter, to the extent Defendants are seeking factual material in the
11
     emails between habeas counsel and Ms. Janke, Mr. Galbraith, and Mr. Aue, they have not
12
     identified what it is they are seeking. It is important to remember that neither Mr.
13
     Galbraith nor Mr. Aue are witnesses to the underlying investigation or prosecution and
14
     have no knowledge of the underlying facts. They only came to know Plaintiff after her
15
     wrongful conviction. And as for Ms. Janke, she had knowledge about Plaintiff’s
16
     relationships with her family members, but Plaintiff has already produced affidavits,
17
     statements, letters, notes, and memos from Ms. Janke. Thus, this is not the classic
18
     hardship scenario where an attorney took notes during an interview with a witness in the
19
     case and then the witness died and the only thing left of what the witness knew was the
20
     attorney’s notes of the interview. The emails between habeas counsel and these three
21
     individuals are not even close to that.
22
        Defendants also cannot overcome the protection for the factual underpinnings of
23
     counsel’s work product here because they have no substantial need for the information
24
     they are seeking, and it would not create an undue hardship for them to obtain the facts
25
     from an alternate source. See Fed. R. Civ. P. 26(b)(3); Fletcher v. Union Pac. R.R. Co.,
26
     194 F.R.D. 666, 671 (S.D. Cal. 2000).
                                                  15
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 17 of 20



 1      First, Defendants do not have a substantial need for this information because the
 2   content of the work product they are seeking is not an essential element of their defense.
 3   Ms. Milke’s claims primarily concern Defendants’ conduct between 1989 and 1990.
 4   Everything Defendants need to defend the case is contained in the trial and
 5   postconviction record, and in the tremendous volumes of documents that have already
 6   been produced. And even if there were something plausibly relevant in the emails
 7   between habeas counsel and Ms. Janke, Mr. Galbraith, or Mr. Aue, at this point the best
 8   Defendants can hope for is to find information to corroborate the information they
 9   already have. That does not constitute a substantial need. See Fletcher, 194 F.R.D. at 671.
10      Second, Defendants face no hardship in obtaining any factual material underlying
11   these communications by other means. Indeed, Ms. Janke and Mr. Galbraith are dead,
12   and Mr. Aue lives in Germany. But neither Mr. Galbraith nor Mr. Aue had anything to do
13   with the underlying case. And Plaintiff has already disclosed a large amount of factual
14   material relating to Ms. Janke, such as her statements, affidavits, letters, and memos.
15      But the relevant inquiry is not whether Defendants can otherwise access the same
16   thoughts or content of the work product without undue hardship—which is what they are
17   asking for by requesting these individuals’ communications with counsel; the inquiry is
18   whether Defendants have access to the same information that underlies the content of the
19   work product. In re: Bard Ivc Filters Prod. Liab. Litig., 2016 WL 537587, at *8 (D. Ariz.
20   Feb. 11, 2016) (no hardship when plaintiff, seeking production of defendants’
21   communications with expert, had access to the same data expert relied on in creating
22   report); Fletcher, 194 F.R.D. at 671 (common examples of information that cannot be
23   obtained from other sources would include “test results that cannot be duplicated,”
24   “photographs taken immediately after an accident where the accident scene has since
25   changed,” or “contemporaneous statement taken from, or made by, parties or witnesses”).
26

                                                 16
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 18 of 20



 1        Here Defendants have access to the same underlying information that habeas counsel
 2   (and Mr. Aue, Mr. Galbraith, and Ms. Janka) did: the police reports, transcripts,
 3   pleadings, thousands of pages of letters between Plaintiff and dozens of people, news
 4   articles, books, and audio recordings. Defendants do not need, and should not have,
 5   access to Mr. Kimerer and Ms. Voepel’s impressions about those things.12
 6                                         CONCLUSION
 7        At the core of all these inquiries is fundamental fairness and what Defendants need to
 8   defend their case. Fairness does not require that Plaintiff disclose more than she already
 9   has. Plaintiff has voluntarily waived privilege as to her communications with her trial
10   counsel, trial investigator, and state postconviction counsel. She has agreed that there are
11   certain subject matters on which privilege with her habeas counsel has been waived and
12   voluntarily produced all of the correspondence on those topics. And Plaintiff has gone
13   even further and agreed to produce all of her pre-habeas counsel’s work product. Instead
14   of engaging in compromise, Defendants have taken the extreme position that they want
15   all communications of habeas counsel and all work product. This is not reasonable, fair,
16   or supported by the law.
17
     /s/ Elizabeth C. Wang
18
19   Elizabeth C. Wang (admitted pro hac vice)
     LOEVY & LOEVY
20   2060 Broadway, Ste. 460, Boulder, CO 80302
     O: 720.328.5642; F: 312.243.5902
21   elizabethw@loevy.com
22
     Jon Loevy (admitted pro hac vice)
23   Rachel Brady (admitted pro hac vice)
     LOEVY & LOEVY
24   311 N. Aberdeen St., 3rd Fl., Chicago, IL 60607
     O: 312.243.5900; F: 312.243.5902
25
26   12
       Plaintiff is willing to provide the emails between habeas counsel and Janke, Galbraith,
     and Aue to the Court for in camera review.
                                                   17
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 19 of 20



 1   jon@loevy.com
     brady@loevy.com
 2
 3   Michael D. Kimerer (Bar # 002492)
     Rhonda Elaine Neff (Bar # 029773)
 4   KIMERER & DERRICK, P.C.
     1313 E. Osborn Rd., Suite 100, Phoenix, AZ 85014
 5   Tel: 602.279.5900; Fax: 602.264.5566
     mdk@kimerer.com
 6
     rneff@kimerer.com
 7
     Joshua E. Dubin, Esq. PA. (admitted pro hac vice)
 8   7413 Fairfax Dr., Bldg. F, Tarmac, FL 33321
     jdubin@dubinconsulting.com
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                               18
     Case 2:15-cv-00462-ROS Document 421 Filed 03/01/19 Page 20 of 20



 1                               CERTIFICATE OF SERVICE
 2          I, Elizabeth Wang, hereby certify that on March 1, 2019, I filed the foregoing
 3   Plaintiff’s Brief on Privilege Issues Remaining in Dispute via CM/ECF, which was
     electronically delivered to all counsel of record, including:
 4
     Christina G. Retts         cretts@wienekelawgroup.com
 5   James A. Eaves             artie.eaves@sandersparks.com
                                michele.logan@sandersparks.com
 6
     Jody C. Corbett            jody@berkelawfirm.com
 7                              laine@berkelawfirm.com
                                Shirley@berkelawfirm.com
 8   Josh Dubin                 jdubin@dubinconsulting.com
     Kathleen L. Wieneke        kwieneke@wienekelawgroup.com
 9                              kpenny@wienekelawgroup.com
10                              lpiasecki@wienekelawgroup.com
     Lori V. Berke              lori@berkelawfirm.com
11   Michael D. Kimerer         mdk@kimerer.com
                                mwallingsford@kimerer.com
12   Rhonda E. Neff             rneff@kimerer.com
13   Robin E. Burgess           robin.burgess@sanderspark.com
     Sally A. Odegard           sodegard@hoklaw.com
14                              gzappia@hoklaw.com

15                                            /s/ Elizabeth C. Wang
                                              Counsel for Plaintiff
16
17
18
19
20
21
22
23
24
25
26

                                                 19
